IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                        Assigned on Briefs on July 14, 2015

    STATE OF TENNESSEE v. ATHANASIOS DIAKOS EDMONSTON

               Appeal from the Circuit Court for Williamson County
                  No. II-CR017016      Timothy L. Easter, Judge


             No. M2014-02345-CCA-R3-CD – Filed September 17, 2015


The defendant, Athanasios Diakos Edmonston, appeals his Williamson County Circuit
Court jury convictions of especially aggravated kidnapping, aggravated burglary,
aggravated assault, and assault, contending that the trial court erred by refusing to
suppress the statements he made to law enforcement officers and that the evidence
adduced at trial was insufficient to support his convictions. Discerning no error, we
affirm.

            Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ALAN E. GLENN, JJ., joined.

Benjamin C. Signer, Franklin, Tennessee, for the appellant, Athanasios Diakos
Edmonston.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Kim R. Helper, District Attorney General; and Jessica Borne, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                      OPINION

                In January 2013, the Williamson County Circuit Court grand jury charged
the defendant with one count of especially aggravated kidnapping, one count of
aggravated burglary, and two counts of aggravated assault. The trial court conducted a
jury trial in July 2014.

              The State‟s proof at trial showed that the victim and the defendant dated
sporadically from 2008 until early November of 2012. In mid-November 2012, the
victim began dating someone else. On or around November 18, the victim changed her
cellular telephone number because the defendant “would not stop calling and texting”
her. On November 19, the victim contacted the Franklin Police Department (“FPD”) to
report that the defendant had called the Walgreen‟s where she was employed between 13
and 15 times that day. The defendant resumed calling the victim at the Walgreen‟s on
November 21, prompting her to once again contact the police. FPD Officer Joe LeCates
went to the Walgreen‟s and called the defendant. Before leaving the store, Officer
LeCates instructed the victim to call the police if the defendant contacted her again.
Approximately 15 minutes later, the defendant called the victim, telling her that she was
“a b****” and informing her that if she “thought the officer was going to scare him, then
[she] was wrong.” The victim tried unsucessfully to reach Officer LeCates to report the
call, and when she arrived at home that evening, she sent the following electronic mail
message to Officer LeCates:

             I talked with you today at my work at Walgreens in Cool
             Springs. My ex called me at least five more times after you
             told him not to contact me. I wish to pursue the right legal
             actions. He has threatened my well being twice today. Thank
             you for your help, . . . .

The victim did not hear back from Officer LeCates. Because of the Thanksgiving
holiday, she was not scheduled to return to work until Tuesday, November 27.

              On November 25, the victim‟s new boyfriend went to her house to decorate
the family Christmas tree and watch a movie with the victim and her parents. Later that
evening, the victim‟s parents retired to their bedroom on the second floor of the house,
and the victim‟s boyfriend left shortly after midnight. The victim then retreated to her
own bedroom on the third floor of the residence and went to sleep. At approximately
2:00 a.m. on November 26, the victim was awakened by the sound of her bedroom door
closing. Initially, the victim could only see “a dark figure standing there.” The dark
figure then turned on the bathroom light, and the victim realized that the person was the
defendant. The victim saw that the defendant was wearing gloves and that he had a gun
holstered on one hip and a knife sheathed on the other hip.

              The victim immediately felt “threatened that he was in there,” but the “gun
and the knife just added the double amount of fear.” She asked why he was there, and the
defendant responded that he “just wanted to talk.” The defendant told the victim that if
she “made a sound when [they] were leaving to wake up [her] parents, that he would kill
them.” The defendant took the handgun out of its holster and showed the gun to her.
While the defendant was talking to the victim, he said something that caused her to slap
him across the face. The defendant responded by punching the victim in the mouth,
paritally knocking out one of her teeth and causing her to black out.
                                          -2-
               When the victim regained consciousness, the defendant led her through the
basement and into his mother‟s vehicle, which was parked outside. The victim was
wearing only shorts and a t-shirt; she had neither shoes nor a jacket. The defendant
continued to insist that he “wanted to talk” to the victim, but he never told her where they
were going. The defendant eventually drove onto Interstate 40 heading west, and the
victim fell asleep.

               When she awoke around dawn, the victim realized that they were near
Greenfield, Tennessee, which is where the victim had attended her senior year of high
school. The defendant drove the victim to his family‟s house in Sharon, Tennessee, and,
once inside the residence, he instructed the victim to lie down on the sofa. A few minutes
later, the defendant‟s mother walked into the living room. The defendant told his mother
that the victim was there willingly, so the defendant‟s mother returned to her bedroom.
The defendant then punched the victim in the side of her face, causing the victim to
scream. The defendant‟s mother then reentered the living room, but the defendant told
her that the victim was “upset about something” and asked his mother to return to her
bedroom. The defendant then punched the victim in the face again, prompting the
defendant‟s mother to return to the living room. At that point, the victim told the
defendant‟s mother what had happened. The defendant demanded that the victim log into
her Facebook account and break up with her boyfriend, but the victim refused, causing
the defendant to punch her in the side of the head. Throughout the victim‟s time in the
defendant‟s house, the defendant delivered multiple blows to her head, causing her to
black out repeatedly.

              At some point, the defendant‟s sister, Pannayiotta Edmonston, arrived at
the house. She immediately checked on the victim‟s well-being and sat with her on the
sofa. The defendant‟s father arrived a short time later. None of the defendant‟s relatives
called 9-1-1, but, according to the victim, “everybody was trying to figure out how to get
[her] out of the house, but the defendant would not let [her] leave.” Eventually, Ms.
Edmonston and her father restrained the defendant to give the victim time to run to Ms.
Edmonston‟s vehicle outside. The victim got inside the front passenger seat of the
vehicle and locked the doors. The defendant came outside and used a tire iron to break
the window by the victim‟s seat. He repeatedly punched the victim in the head, breaking
her nose. An ambulance arrived a short time later and transported the victim to the
hospital.

             Jerry Wilson, Chief of Police of the City of Sharon, was the first to arrive
on the scene. Chief Wilson asked the defendant what had happened, and the defendant
responded that he had hit the victim. Chief Wilson then arrested the defendant. Both

                                            -3-
Chief Wilson and fellow Officer John Groban provided the defendant with Miranda1
warnings. Officers later recovered both the defendant‟s handgun and military-style knife.

              Detective James Colvin with the Brentwood Police Department spoke with
the victim at her family‟s home in the early morning hours of November 27. Detective
Colvin discovered “tool marks or pry marks” on the strike plate and locking mechanism
of a “pedestrian door” located next to the residence‟s garage doors and determined that to
be the defendant‟s point of entry into the family‟s home. On November 28, Detective
Colvin traveled to the Weakley County jail where the defendant was housed and
interviewed the defendant. An audio recording of the interview was admitted into
evidence and played for the jury.

              After Detective Colvin provided the defendant with Miranda warnings, the
defendant agreed to speak with the detective. The defendant admitted to breaking into
the victim‟s house, to taking his gun into the victim‟s bedroom, and to hitting the victim,
but he denied that the victim accompanied him to Sharon against her will.

               With this evidence, the State rested. Following the trial court‟s denial of
the defendant‟s motion for judgment of acquittal and a Momon colloquy, the defendant
chose to testify and present proof.

             Ms. Edmonston testified that she is the defendant‟s older sister. She stated
that she arrived at her family‟s residence on the afternoon of November 26 and
encountered the victim asleep on the living room sofa. Ms. Edmonston denied that the
victim asked for help or complained of pain or any injuries. Ms. Edmonston left the
house to purchase some food, and when she returned, the defendant and the victim were
arguing. Ms. Edmonston offered to take the victim home. After the victim got into the
passenger seat of Ms. Edmonston‟s car, the defendant broke the passenger side window
and began punching the victim.

              The defendant testified that he “showed up” at the victim‟s residence on
November 26 because he “wanted to talk” to the victim. The defendant stated that after
they talked “for a little bit” they “came to a mutual decision” to leave. The defendant
convinced the victim to return to west Tennessee with him for the night. When they
arrived at his mother‟s residence, they “[t]ook a nap,” “[w]oke up,” and “[g]ot in an
argument.” The defendant denied kidnapping the victim or displaying a weapon. The
defendant testified that his trial testimony differed from the statement he gave Detective
Colvin because he was “scared and kind of nervous” and because the officers had
“threatened [him] if [he didn‟t] cooperate.”

      1
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                                  -4-
               Based on this evidence, the jury convicted the defendant as charged of
especially aggravated kidnapping, aggravated burglary, and aggravated assault. In
addition, the jury convicted the defendant of assault. Following a sentencing hearing, the
trial court sentenced the defendant as a standard offender to a term of 24 years‟
incarceration to be served at 100 percent by operation of law for the especially
aggravated kidnapping conviction and 5 years‟ and 3 years‟ incarceration to be served at
30 percent for the respective convictions of aggravated burglary and aggravated assault.
With respect to the simple assault conviction, the trial court imposed a sentence of 11
months and 29 days. The court ordered all sentences to be served concurrently for a total
effective sentence of 24 years.

              Following the denial of his timely motion for new trial, the defendant filed
a timely notice of appeal. In this appeal, the defendant contends that the trial court erred
by refusing to suppress the incriminating statements he made to law enforcement officers
and that the evidence adduced at trial was insufficient to support his convictions of
especially aggravated kidnapping and aggravated assault. We will consider each claim in
turn.

                                  I. Motion to Suppress

              The defendant first contends that the trial court erred by denying his motion
to suppress the inculpatory statements he provided to law enforcement officers, claiming
that the statements were obtained in violation of his constitutional rights. Specifically,
the defendant claims that his confession was coerced and therefore should have been
suppressed. The State asserts that the trial court did not err by denying the motion and
admitting the statements as evidence at trial.

              At the hearing on the defendant‟s motion to suppress his pretrial statement,
Detective Colvin testified that he advised the defendant of his Miranda warnings and that
the defendant signed a waiver of his rights. Detective Colvin recalled that the defendant
had received his general educational development (“GED”) diploma and that he had
previously been a member of the Army National Guard. Detective Colvin estimated that
the interview lasted approximately two hours, and he denied threatening or making any
promises to the defendant in exchange for his admission of guilt. Detective Colvin
acknowledged that the defendant evinced some reluctance to speak with him, but he
confirmed that the defendant never asked to speak with an attorney and never indicated
that he wished to stop speaking with Detective Colvin.

             The trial court denied the defendant‟s motion to suppress, finding that the
defendant unquestionably “signed a waiver of his [Miranda] rights and agreed to speak
                                            -5-
with Detective Colvin,” that nothing indicated “that the waiver was invalid or that the
defendant was forced to sign the waiver,” and that “[t]he waiver was signed by the
defendant voluntarily and was not a product of coercion or threats.” The trial court
remarked further:

                      Statements made by the defendant to Detective Colvin
              were not coerced. There is nothing in the record to indicate
              that the statements made by the defendant are untrustworthy.
              The statements made by the defendant to Detective Colvin
              were made freely and voluntarily. The statements were not
              extracted by threats, violence or by direct or implied
              promises. The Court considered the following factors to
              determine the voluntariness to the defendant[‟]s statements:
              defendant was 22 years of age when the statements were
              given; defendant had previously been arrested and read his
              [Miranda] rights; defendant has a GED and was a member of
              the United States Army; defendant[‟]s statement was taken
              without undue delay; defendant was not injured, intoxicated
              or deprived of food or sleep; defendant appeared to be in
              good health; defendant[‟]s statements were not given as a
              result of threats and/or physical abuse. This [c]ourt . . . does
              not find any evidence to support the notion that the
              defendant‟s will was so overborne by deceptive, illegal or
              improper tactics by Detective Colvin so as to render the
              defendant‟s statements involuntary. This [c]ourt finds no
              evidence that the tactics by Detective Colvin violated any law
              in any manner.

               A trial court‟s factual findings on a motion to suppress are conclusive on
appeal unless the evidence preponderates against them. State v. Binette, 33 S.W.3d 215,
217 (Tenn. 2000); State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, questions of
credibility, the weight and value of the evidence, and the resolution of conflicting
evidence are matters entrusted to the trial judge, and this court must uphold a trial court‟s
findings of fact unless the evidence in the record preponderates against them. Odom, 928
S.W.2d at 23; see also Tenn. R. App. P. 13(d). The application of the law to the facts,
however, is reviewed de novo on appeal. State v. Keith, 978 S.W.2d 861, 864 (Tenn.
1998).

               The Fifth Amendment to the United States Constitution provides that “no
person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. amend. V; see also Malloy v. Hogan, 378 U.S. 1, 6 (1964) (holding “the Fifth
                                            -6-
Amendment‟s exception from compulsory self-incrimination” applicable to the states
through the Fourteenth Amendment). This means that, to pass federal constitutional
muster and be admissible at trial, a confession must be free and voluntary and not
“„extracted by any sort of threats or violence, nor obtained by any direct or implied
promises, . . . nor by the exertion of any improper influence‟” or police overreaching.
Bram v. United States, 168 U.S. 532, 542-43 (1897) (citation omitted). The rule is
equally applicable to confessions given during custodial interrogations following
appropriate provision of Miranda warnings, see State v. Kelly, 603 S.W.2d 726, 728
(Tenn. 1980), and those provided before the defendant has been placed in custody, see
Arizona v. Fulminante, 499 U.S. 279, 286-88 (1991). To determine voluntariness, the
reviewing court must examine the totality of the circumstances surrounding the
confession to determine “whether the behavior of the State‟s law enforcement officials
was such as to overbear [the defendant‟s] will to resist and bring about confessions not
freely self-determined – a question to be answered with complete disregard of whether or
not [the defendant] in fact spoke the truth.” Rogers v. Richmond, 365 U.S. 534, 544
(1961).

               Article I, section 9 of the Tennessee Constitution provides that “in all
criminal prosecutions, the accused . . . shall not be compelled to give evidence against
himself.” Tenn. Const. art. I, § 9. “The test of voluntariness for confessions under
Article I, § 9 of the Tennessee Constitution is broader and more protective of individual
rights than the test of voluntariness under the Fifth Amendment.” State v. Smith, 933
S.W.2d 450, 455 (Tenn. 1996) (citing State v. Stephenson, 878 S.W.2d 530, 545 (Tenn.
1994)); see also State v. Thacker, 164 S.W.3d 208, 248 (Tenn. 2005). “The critical
question is „whether the behavior of the state‟s law enforcement officials was such as to
overbear [the defendant‟s] will to resist and bring about confessions not freely self-
determined.‟” Smith, 933 S.W.2d at 455-56 (quoting Kelly, 603 S.W.2d at 728 (internal
citation and quotation marks omitted)).2

             Upon our review, we conclude that the record does not support the
defendant‟s claim that his statement was involuntarily given or was the result of police
coercion. The 22-year-old defendant, who possessed a GED diploma and had served in
the United States military, was provided with Miranda warnings and signed a waiver of
his rights. The defendant suffered from no injury, illness, or intoxication during his
interview, and he was not abused or deprived of food or sleep during the interview.
Although Detective Colvin repeatedly encouraged the defendant to talk to him, he

        2
          This test is exactly the same as that promulgated in Rogers v. Richmond, 365 U.S. 534, 544
(1961), so it is not entirely clear that it actually effectuates the stated goal of providing more protection to
the criminally accused.


                                                     -7-
explicitly told the defendant, “I haven‟t made you any promises, and I‟m not going to
make you any promises. I don‟t know how this is going to play out for you in court.”
Nothing indicates that any of the detective‟s statements could be considered coercive or
promises of leniency.

              The trial court did not err by denying the defendant‟s motion to suppress
his statements.

                                      II. Sufficiency

              The defendant contends that the evidence is insufficient to support his
convictions of especially aggravated kidnapping and aggravated assault. We disagree.

              We review the defendant‟s claim of insufficient evidence mindful that our
standard of review is whether, after considering the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 319 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This
standard applies to findings of guilt based upon direct evidence, circumstantial evidence,
or a combination of direct and circumstantial evidence. State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011).

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must
afford the State the strongest legitimate view of the evidence contained in the record as
well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

               As charged in this case, “[e]specially aggravated kidnapping is false
imprisonment, as defined in § 39-13-302: . . . [a]ccomplished with a deadly weapon or by
display of any article used or fashioned to lead the victim to reasonably believe it to be a
deadly weapon.” Id. § 39-13-305(a)(1). Aggravated assault, as charged in the
indictment, is an intentional or knowing “assault as defined in § 39-13-101(a)(1)” that is
committed via the use or display of a deadly weapon. T.C.A. § 39-13-102(a)(1)(B).
Assault, as is relevant to this case, occurs when one “[i]ntentionally or knowingly causes
another to reasonably fear imminent bodily injury.” Id. § 39-13-101(a)(2).

              In the instant case, the proof at trial established that the defendant, after
                                            -8-
breaking into the victim‟s home, entered the victim‟s bedroom in the middle of the night
armed with a handgun and a knife. The defendant removed the gun from its holster and
showed it to the victim. The defendant then punched the victim in the mouth, fracturing
her tooth and causing her to black out. After threatening to kill her parents if she made
any noise, the victim left the house with the armed defendant, clad only in shorts and a t-
shirt in late November. The defendant then drove the victim a few hours away to Sharon,
Tennessee. Without question, the evidence sufficiently established that the defendant
committed both the offense of especially aggravated kidnapping and the offense of
aggravated assault by the display of a handgun, a deadly weapon. Although not raised by
the defendant on appeal, we hold the evidence likewise supports the defendant‟s
convictions of aggravated burglary and assault.

                                       Conclusion

             The trial court properly denied the defendant‟s motion to suppress his
statement to law enforcement officers, and the evidence is sufficient to support the
defendant‟s convictions. Accordingly, we affirm the judgments of the trial court.

                                                 _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -9-